Citation Nr: 0125196	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a generalized seizure 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran requested and was scheduled to appear 
at a hearing before a Member of the Board at the RO in August 
2001; however, the veteran failed to report to the hearing.

In August 2001, the veteran submitted a claim for entitlement 
to service connection for hepatitis.  The United States Court 
of Appeals for Veterans Claims (Court) has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a decision, notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  This matter is referred to the RO for 
appropriate action.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001) was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran contends that his currently diagnosed generalized 
seizures are the result of gunshot wounds incurred during his 
active service.  To this end, he presented a September 1999 
opinion of his private, treating physician, James G. 
Creveling, Jr., M.D., who stated that the veteran's 
generalized, non-convulsive, not intractable seizures are 
"probably related to a small atrophic lesion in the brain 
which occurred with his wound in Vietnam."  The veteran's 
maintains that he was hospitalized and treated for a gunshot 
wound while on board the USS Tripoli (from November to 
December 1968), Naval Hospital Guam (in December 1968), and 
the Philadelphia Naval Hospital (from December 1968 to 
February 1969).  Although service medical records do not 
document hospitalizations, complaints of, or treatment for a 
gunshot wound or other wound, the veteran's discharge medical 
examination revealed findings of a 7 inch scar on his back, 
and his report of discharge reflected that he was awarded the 
Purple Heart medal.  Moreover, the RO has granted service 
connection for residuals of a gunshot wound to the left 
anterior and posterior chest, including post traumatic 
neuritis of the intercostal nerves and pleural thickening of 
the left side.  It appears that the veteran's service medical 
records are incomplete.  The Court held that service medical 
records must be obtained and that a single request is not 
enough.  See McCormick v. Gober, 14 Vet. App. 39 (2000); 
Hayre v. West, 188 F.3rd 1327 (Fed. Cir 1999).  The Board is 
aware that clinical/hospital records are not filed with the 
veteran's service medical records.  See VA Adjudication 
Procedure Manual M21-1, Part III, 4.16(b).  Thus, the RO 
should attempt to obtain additional service medical records 
in support of the veteran's claim. 

Additionally, the veteran has identified private treating 
physicians, including Dr. Creveling, who have treated him for 
his seizure disorder.  Treatment records from these 
physicians indicate that he was hospitalized in 1981 for 
seizures.  This hospitalization report is not of record and 
it is unclear whether all additional private medical records 
have been submitted.  Additionally, it is unclear what 
records or other material provided the basis for Dr. 
Creveling's September 1999 opinion.  In view of VCAA, the 
Board finds that the RO should again attempt to notify the 
veteran of the evidence needed to support his claim and 
obtain such evidence.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(1)).

Finally, the Board notes that the RO denied the claim for 
service connection for PTSD in a June 2001 rating decision.  
The veteran's representative subsequently filed a notice 
disagreement with this rating decision in August 2001.  
However, it does not appear from the current record that the 
RO has issued a statement of the case addressing this issue.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, as the Board does not have jurisdiction to 
decide the issue of entitlement to service connection for 
PTSD on the merits under the aforementioned guidance, the 
issue will be remanded to the RO for additional action.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
RO should use all available resources, to 
include the assistance of the National 
Personnel Records Center (NPRC), the 
Surgeon General's Office (SGO), and the 
appropriate service department, to obtain 
any of the veteran's service medical and 
hospitalization records to include 
treatment on the USS Tripoli (for the 
approximate time period from November to 
December 1968), at Naval Hospital Guam 
(for the approximate time period in 
December 1968) and at Naval Hospital 
Philadelphia, Pennsylvania (for the 
approximate time period from December 
1968 to February 1969).  This request 
should also include all service 
personnel/administrative records dated 
during the veteran's period of service.  
If the veteran's service medical and/or 
service personnel records are not 
available, the NPRC, service department 
or facility should so state, and that 
fact should clearly be documented in the 
claims file.  

2.  The RO should request that the 
veteran authorize release of private 
medical records to VA.  Thereafter, the 
RO should attempt to obtain any and all 
records of treatment accorded the veteran 
for his seizure disorder by private 
facilities and physicians to include 
Bethesda Memorial Hospital, Your Good 
Health Network, Inc., Dr. Creveling, Jr., 
and Dr. Kenneth Lee, M.D., Pharm. D., in 
Boynton Beach, Florida.  Where attempts 
to obtain records are unsuccessful, the 
RO should document these attempts and 
make such documentation part of the 
claims file.  The veteran and his 
representative should be informed of such 
negative results.  See 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).

3.  The RO should afford Dr. Creveling an 
opportunity to augment his opinion.  He 
should be asked to provide the reasons 
and bases for his opinion that the 
veteran's currently diagnosed seizure 
condition is the result of the wound he 
received in service.

4.  Following completion of #1-3 of the 
above, the RO should refer the records to 
a VA physician for an opinion concerning 
the cause of the veteran's diagnosed 
generalized seizure disorder.  After 
reviewing the records, the physician 
should determine whether examination of 
the veteran would be helpful and, if so, 
arrange for the veteran to be scheduled 
for such examination.  The examiner(s) 
should offer an opinion as to whether it 
is as least as likely as not that the 
veteran's generalized seizure disorder 
began during his military service or is 
the result of his active service, 
including, but not limited to, the wound 
he received during service.  The examiner 
should provide a rationale for all 
opinions.

5.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for PTSD, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  The veteran should be 
notified that to complete the appellate 
process he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2001).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



